Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 21, 2019

                                       No. 04-18-00631-CR

                                      Bruno Lewis TOVAR,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 16-2662-CR-B
                                Daniel H. Mills, Judge Presiding


                                          ORDER
        The appellant has filed a third motion for extension of time to file the appellant’s brief.
The motion is GRANTED. Appellant’s brief must be filed no later than June 12, 2019. No
further extensions will be granted. If the appellant’s brief is not timely filed, this appeal will be
abated to the trial court for an abandonment hearing.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court